Title: To Thomas Jefferson from James B. M. Adair, [ca. 28 August 1793]
From: Adair, James B. M.
To: Jefferson, Thomas



Sir
[ca. 28 Aug. 1793]

I have the honour to inform you, that I have just arrived here in the Ship Amsterdam Packet, after a passage of 68 days from London. Mr. Pinckney did me the honour to entrust to my care several packets addressed to you, two of which you will receive by this post, and I also send by the Coach two parcels of Newspapers, from Mr. Pinckney, and one, of which I wish to request his Excellency the President’s acceptance, but which, as it contains a few of the latest Newspapers, I thought might be so interesting to you, Sir, that I might take the liberty to inclose them under your address. May I hope you will have the goodness to pardon this liberty, and the further kindness to transmit them to his Excellency, unless he shall previously have received later intelligence.
Contrary winds obliged us to touch at Plymouth, where, I found, the Ship Jay of New York, Thos. Durry Commander, was detained, having been carried in by the Orestes brig of war belonging to his Britannic Majesty, under pretence that She was laden with provisions, the property of French Citizens.
The attachment I have conceived for the United States of America, of which I have not, however, the happiness to be a Citizen, led me to con[cert?] with Mr. Vanderhorst, their Consul at Bristol a letter from whom accompanies this who happened then to be at Plymouth, in acquiring every possible information with respect to the pretences for this detention. I have the honour to transmit herewith the result of our investigation, in the form of an Affidavit, drawn up by me from Captn. Durry’s information, and attested by him before the Consul.
Should you be of opinion, Sir, that by repairing immediately to Philadelphia, I can give any further useful information on the subject, I shall set out immediately on receiving your commands. At any rate, I propose to be very soon there, and I do not recollect, that any thing material is omitted in the Affidavit.
I shall have the honour to bring with me a box addressed to you, Sir, (of which the key is inclosed in a letter from Mr. Pinckney, which, on recollection I have thought right to transmit herewith) containing the model of a threshing mill. I have accidentally discovered that the person who made it, and who seems an ingenious Millwright, came on board the same Ship with myself as a Steerage passenger, with a view to settle in America. Should you, Sir, or any of your friends, have immediate employ for a person of that description, if you will have the goodness to let me know, I shall bring him with me to Philadelphia. I have taken the liberty to mention this, as it occurred to me, that you might wish the  mill to be executed. If you direct me, Sir, I shall send the model immediately that you may be enabled to form some idea of his abilities.
I shall have the honour with your leave, Sir, to deliver to you personally letters of introduction from Professor Stewart of Edinburgh, and from Mr. Vaughan M.P. of London. I have the honour to be, with the highest respect, Sir Your most obedient Servant

James M. Adair


I shall request you will do me the honour to address to me, if necessary To the care of Charles Wilkes Esqr. New York.


P.S. Having this morning called on Mr. Saml. Ward, he desired I would leave the affidavit above referred to with him, and told me he meant by this post to inclose it, Sir, to you. I therefore refer to his letter.

